ORDER

The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of DIANE S. AVERY of RIDGEFIELD, who was admitted to the bar of this State in 1981, for failure to cooperate in an ethics investigation as required by Rule l:20-3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), DIANE S. AVERY is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DIANE S. AVERY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that DIANE S. AVERY be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DIANE S. AVERY, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court.